DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Joint Inventors
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Response to Amendment
All pending claims 1-4, 6-11, 13-17, 19 and 20 filed November 9, 2021 were examined in this final office action necessitated by amendment.
Response to Arguments
.Applicant’s arguments, see remarks filed November 9, 2021 with respect to the rejection(s) of claim(s) under 35 USC 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made necessitated by amendment. Yuen in view of Cai (newly recited) teach and suggest the system and methods as claimed. Cai would have taught Yuen techniques for streaming video on-demand for online streaming to a user’s client device while connected to the streaming service or for viewing offline using the user’s client device having a local copy of the video.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 1-4, 6-11, 13-17, 19 and 20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 17 and 19 of U.S. Patent No. 10,699,324.
 Although the claims at issue are not identical, they are not patentably distinct from each other because the rejected claims achieve a similar outcome using the similar computing elements and processes.
Claims 1-4, 6-11, 13-17, 19 and 20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 6 and 11 of U.S. Patent No. 9,552,597.
 Although the claims at issue are not identical, they are not patentably distinct from each other because the rejected claims achieve a similar outcome using the similar computing elements and processes.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, 6-8, 10, 11, 13-15, 17, 19 and 20 are rejected under pre-AIA  35 USC 103(a) as being unpatentable over Yuen et al., US 2003/0069812 “Yuen,” in view of Cai et al., US 2006/0023787 “Cai.”
In Yuen, see at least:
[Yuen: 0035] The present invention is directed to a catalog that is downloadable from a network such as, for example, the internet. It is especially suitable for electronic books, and systems and methods related thereto that are described, for example, in the present assignee's copending patent application Ser. No. 09/419,554, and issued U.S. Pat. No. 6,275,934, both of which are hereby incorporated herein in their entireties for all purposes. 
Regarding claim 1: A method comprising:
receiving, at a client device while the client device is in network communication with a remote computing system, a user selection of 
Rejection is based in part upon the teachings applied to claim 1 by Yuen and further based upon the combination or Yuen-Cai.
In Yuen see at least:
[Yuen: 0036] Portable Electronic Devices Such As E-Book Readers
[0037] Referring to FIG. 1, system 100, which is only an exemplary embodiment, includes: (a) at least one portable electronic book 10 operative to request a digital content from a catalog of distinct digital contents, to receive and display the requested digital content in readable form; 
[Yuen: 0053] Catalog--The document that users download, through which they can order content.
[Yuen: 0070] A catalog will generally have a maximum size for obvious reasons (e.g. storage constraints on the device, or network bandwidth constraints on catalog download). In order to ensure that the most useful information is included, catalogs will eliminate the least popular items when they exceed the maximum permitted size. In particular, items will be included according to the following criteria: Features--Items marked by the catalog creator/author to be featured in that catalog for a particular time frame will automatically be guaranteed a place; Most recent--Items that have become available most recently in time based on the current date; Most sales--Items that have generated the largest volume of sales since their availability will be included; Not already purchased by the user; and, Some items may be offered at certain prices for "limited time offers". In this case an "expiration date" can be set for that item to be featured or for a particular price to be included. Once expired, an item can be automatically removed from the feature list and/or an item price can be automatically reset. Those skilled in the art will understand that the above described process and criteria are merely exemplary and other variants may be used.
[Yuen: 0080] Preferably, a user may either automatically receive the catalog from the network or may receive it upon request from the online bookstore.
[Yuen: 0105] Likewise, the catalog could be presented with other forms of electronically deliverable content such as audio, video, etc., in addition to or in place of the text content.
Although Yuen’s system can deliver video to the user for offline viewing, Yuen does not expressly mention the system providing an on-demand video streaming service. Cai on the other hand would have taught Yuen techniques for streaming video on-demand for online streaming to a user’s client device while connected to the streaming service or for offline viewing with the user’s client device.
In Cai see at least:
[Cai: 0005] The current popularly used video form is so-called single-view video. It consists of one video clip that is captured from one video camera or multiple video clips that are concatenated using sequential time periods. For any time instance, there is only one view of an event. This kind of video form is widely used in video streaming, broadcasting and communication in televisions (TVs), personal computers (PCs) and other devices.
[Cai: 0006] When reviewing conventional multimedia services (like traditional TV, video-on-demand, video streaming, digital video disc (DVD), and so on), there exist several limitations. For example, in conventional multimedia services, there is only one video stream for an event at any instance in time. Additionally, in conventional multimedia services, the viewing direction at any time instance is selected by program editors. Users are in a passive position, unable to change the camera angle or view point. Furthermore, they can only watch what has been recorded and provided to them and do not have the ability to select the viewing angles.
[Cai: 0089] The server 216 receives the videos from control PCs 210, and then saves them into a form of multi-view video or video beam. The video beam consists of a set of video and preferably audio stream that were taken simultaneously of the same event or event space. The storage scheme of the interactive multi-view video of the invention supports massive video data and efficient search of the video beam. In one embodiment of the invention, an index structure is created to speed up the search. The multi-view video of the invention is capable of maintaining the huge video beam and supporting a vast number of users accessing the beam simultaneously. Its core technique is to use an index to facilitate the search of audio and video bit streams at any time instance. Examples of these index structures are shown in FIGS. 6A and 6B. FIG. 6A depicts the format of the video bit streams 602 and FIG. 6B depicts the format of the audio bit streams 604 that correspond with the video bit streams. The actual video and audio data, along with the index files, are often stored on the server. They can also be stored locally at the client for off-line playing. For example, the video beam can be stored on a DVD disc and be played by any PC at the client.
[Cai: 0095] The received video beam can be either used directly for on-line interactive service or saved to disk for off-line processing. In the context of one embodiment of the system and method according to the invention, on-line means the watched video beam is captured in real time. Off-line means the video beam has been captured and stored at a storage medium. There are two types of off-line playing. One is that the video beam is stored at the server and the client plays it by a streaming process, as is done in video on demand (VOD) for example. In this mode, the server acts as a streaming server. Thus, this type of off-line playing is referred to as "Streaming Services". The other type of off-line play back occurs when the video beam is stored at a local disk or another place. In this mode the client can play it without the help of the server.
One of ordinary skill in the art at time the invention was made would have recognized that applying the known techniques of Cai, which stream video on demand to the user’s client device for real-time viewing or for later viewing while offline, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Cai to the teachings of Yuen would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
based on the user selection of the movie or video: 
retrieving, using at least one hardware processor of the client device, item data associated with the selected item from the remote computing system; and  storing the item data in a data storage system residing on the client device, the item data having a set of associated actions performable with respect to the item data;
[Yuen: 0037] … (b) an information services system 20 which includes an authentication server 32 for authenticating the identity of the requesting portable electronic book 10 and a copyright protection server 22 for rendering the requested digital content sent to the requesting portable electronic book 10 readable only by the requesting portable electronic book 10 ; (c) at least one primary virtual bookstore 40 in electrical communication with the information services system 20, the primary virtual bookstore being a computer-based storefront accessible by the portable electronic book and including the catalog of distinct digital contents; and (d) a repository 50, in electrical communication with the primary virtual bookstore 40, for storing the distinct digital contents listed in the catalog.
[Yuen: 0059] The "Structure" of a Catalog is the data associated with a catalog, without regard to how that data is presented visually: what sections are in the catalog, in what order, what the catalog should be called, etc. The Catalog structure is similar to a "tree." At the root of the tree is the "Catalog" item. Below that, there are two kinds of items: items which specify the "top-level" information about the catalog, for example, its name, and a set of Catalog sections. Each of those sections has two types of data associated with it: data that describes the Section itself (its name, etc.) and then the set of Catalog assets that are listed in that section. Finally, each asset may itself have various pieces of information associated with it how it should display itself, etc.
[Yuen: 0062] The promotional featured items are particular assets selected from a database of available assets to be included in a "features" section. These featured assets may either be selected manually or automatically. For manual selection, a catalog creator may specify which assets are to be featured assets and the order in which they are to appear. Featured asset information may include, for example, the title, author, custom catalog description, thumbnail of the cover jacket or other photo artwork, publisher, publication date and e-book publish date, the current list price, the electronic book provider's price, and the savings if any. If there are no savings, the savings item will not appear at all. An example of a promotional feature listing is illustrated in FIG. 3.
[Yuen: 0073] With the present invention, inclusion criteria are used so that an asset is only downloaded or transmitted to the reading device once, even if it appears multiple times in the catalog. For each section, the network looks at the inclusion criteria to see which assets go into that section. These assets are all pooled into an internal data set, so that even if an asset is in eight different sections, it only occupies storage once in the data set, but with an annotation that indicates which eight sections requested it.
[Yuen: 0093] Credit card information handling has a number of aspects impacting security and user experience. For new users, the very first time they try to buy through the off-line catalog, their credit card information will be blank. In this case, when the user first presses the order button (or buy button if online) they will be prompted for this information since they have no credit card information on file. A form will appear (See FIG. 7). Tapping the fields on the order form will allow the user to select particular items and enter data. Alternatively, as with other forms data, the user can start at the first item, enter data, and press the next button to go to the next field automatically. The user chooses whether to save or not save this credit card information for future purchases. The credit card information will be saved with the current order form regardless of this setting since the intent is for that credit card to enable the user to buy the content they have chosen and are actively purchasing from the catalog. If the user does not select the "save credit card" option, then the credit card information is affixed to the current order form and will apply for that purchase only. Please note: Fig. 7 illustrates various item data: title, price and actionable buttons stored in the user’s device.
while the client device is disconnected from the first remote computing system, causing display of selectable user interface elements, each selectable user interface element corresponding to an associated action of the set of associated actions performable with respect to the item data;
[Yuen: 0102] Accordingly, with reference to FIG. 10, a user accesses their catalog on their reading device while the reading device is off-line (300). The user is able to leisurely browse the catalog without worrying about tying-up an internet connection (302). The user selects item(s) they wish to purchase by tapping or pressing the appropriate icon or button (304). Later, upon reconnection of the reading device to the network, either manually or automatically, the purchase transaction is completed (306, 308). The purchased items are preferably delivered with minimal delay to the user (310).
[Yuen: 0103] In summary, users browse the catalog with their reading device. This may occur on-line or off-line. Upon deciding to make a purchase, the user makes the appropriate selection and handles payment in accordance with one of the previously described manners. If the device is on-line, then the user indicates "Buy Now" (or the device may automatically handle the purchase). If the device is off-line, then the next time it is on-line--either manually or automatically--the purchase transaction is completed.
in response to receiving a selection of one of the selectable user interface elements, performing the associated action with respect to the item data while the client device is disconnected from the first remote computing system;
[Yuen: 0102] … The user selects item(s) they wish to purchase by tapping or pressing the appropriate icon or button (304).
subsequent to performing the associated action, reestablishing, by the client device, electronic communication with the remote computing system; and
[Yuen: 0100] Order forms may be processed the next time the reader connects (either the user requests a connection or the device automatically connects), or are processed immediately when the user taps "buy now." 
responsive to reestablishing the network communication, synchronizing the associated action performed with respect to the item data with the remote computing system.
[Yuen: 0022] … Transactions may be initiated off-line with the catalog and are completed when back on line with the network. The present invention allows for the catalog to be customized to a user's preferences and may be updated when communication with the network is reestablished. 
[Yuen: 0082] When a connection to the network occurs for a catalog update, the reading device relays (a) which catalog it wants, (b) which catalog sections it wants, and (c) how old its existing catalog is with a time stamp parameter. The network then looks at a Catalog Item table, which includes all catalog items arranged chronologically, and the network sends all the items that are newer than the existing time stamp for the existing catalog.
[Yuen: 0090] Thus, with reference to FIG. 11, for updating and/or customizing the catalog, when the reading device is on-line, the device may request an update or the network may inform it that an update is needed (400). Changes made to the catalog since the last update are identified by the network (402). These changes are compared to the device's last update date and time to determine which changes are to be provided to the device (404, 406). Likewise, any sections that have been requested to be added by the user are added. The requested sections and the updated content are downloaded to the device from the network (408). Please note: Yuen is describing a synchronization process.
[Yuen: 0102] … Later, upon reconnection of the reading device to the network, either manually or automatically, the purchase transaction is completed (306, 308). The purchased items are preferably delivered with minimal delay to the user (310).
Regarding claims 3, 4, 6, and 7: Rejections are based upon the teachings and rationale applied to claim 1.
Regarding claim 8: Rejection is based upon the teachings and rationale applied to claim 1, and further taught and/or suggested by Yuen-Cai regarding system computing elements, e.g. processor/computer/server and memory.
Regarding claims 10, 11, 13 and 14: Rejections are based upon the teachings and rationale applied to claims 1 and 8.
Regarding claim 15: Rejection is based upon the teachings and rationale  applied to claim 1, and further taught and/or suggested by Yuen-Cai regarding system computing elements, e.g. processor/computer/server and memory.
Regarding claims 17, 19 and 20: Rejections are based upon the teachings and rationale applied to claims 1 and 15.
Claims 2, 9 and 16 are rejected under pre-AIA  35 USC 103(a) as being unpatentable over Yuen, US 2003/0069812, and Cai, US 2006/0023787.
Rejections are based upon the teachings and rationale applied to claims 1, 8 and 15, and further as taught and/or suggested by Yuen-Cai:
[Yuen: 0007] Many items are currently available for purchase over networks such as the internet. Generally, when one wishes to purchase items over the internet, one goes to a website or location that generally includes a catalog. The catalog is viewed and selections are made while the person is on-line and at the website. Typically, on-line catalogs are only available for PCs or other platforms with browser-based environments.
It would have been obvious to one of ordinary skill in the art at time the invention was made to utilize a web browser executing on a client device to access a website offering online catalog and/or content, e.g. books.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2002/0046045 (Narin et al.) April 18, 2002, discloses: [0010] In another embodiment, the retail directory server may be configured to provide arbitrary data to the user's machine, rather than merely a list of retail web sites. For example, the directory server may upload to the user's machine a set of off-line catalogues that the user can use to shop for content when not connected to the Internet. For example, if the user's machine is a palm-size computer, the user may be able to shop off-line for content, where off-line orders are stored for transmission to an appropriate web site when the device is cradled. 
US 2002/0147656 (Tam et al.) October 10, 2002, discloses: [0119] In action 906, buyer 116-j browses offline catalog 114. In one implementation, catalog 114 is in HTML format and buyer uses a conventional browser on buyer computer 316 to view products in catalog 114. In another implementation, catalog 114 is in PDF format and buyer uses a conventional viewer on buyer computer 316 to view products in catalog 114. Conventional viewers include Adobe Acrobat. In yet another implementation, a catalog program can be written to view products in catalog 114 saved in any of multiple formats. The catalog program may include features such as keyword search and product comparison where products of same product category are graphically displayed on a monitor of buyer computer 316 for comparison. The catalog program can also allow free preview of any products (e.g., electronic content including music, books, and movies) stored along with catalog 114 on the computer readable medium. Action 906 is followed by action 910.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760.  The examiner can normally be reached on M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 
or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        February 9, 2022